    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 1 of 21 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MANUEL REYNOSO and LUIS
  RODRIGUEZ, individually and on behalf of
  others similarly situated,
                                                                     COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  JACK'S EGGS AND OTHER INGREDIENTS
  LLC (D/B/A JACK'S EGG FARM), JACK                                     ECF Case
  NEUSTADT , and MORDECAI
  NEUSTADT ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Manuel Reynoso and Luis Rodriguez, individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Jack's Eggs and Other Ingredients

 LLC (d/b/a Jack's Egg Farm), (“Defendant Corporation”), Jack Neustadt and Mordecai Neustadt,

 (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Jack's Eggs and Other Ingredients

LLC (d/b/a Jack's Egg Farm), Jack Neustadt, and Mordecai Neustadt.

       2.       Defendants own, operate, or control a food products supplier, located at 130 44th

Street, Brooklyn, NY 11232 under the name “Jack's Egg Farm”.
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 2 of 21 PageID #: 2




       3.      Upon information and belief, individual Defendants Jack Neustadt and Mordecai

Neustadt, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the distribution center as a joint or unified

enterprise.

       4.      Plaintiffs were employed as a truck driver and driver's assistant at the distribution

center located at 130 44th Street, Brooklyn, NY 11232.

       5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage and overtime compensation for the hours

that they worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       7.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       8.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       10.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.




                                                  -2-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 3 of 21 PageID #: 3




and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and

costs.

         11.   Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

         12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

         13.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a food products supplier located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

         14.   Plaintiff Manuel Reynoso (“Plaintiff Reynoso” or “Mr. Reynoso”) is an adult

individual residing in New York County, New York.

         15.   Plaintiff Reynoso was employed by Defendants at Jack's Egg Farm from

approximately June 1, 2014 until on or about March 27, 2020.

         16.   Plaintiff Luis Rodriguez (“Plaintiff Rodriguez” or “Mr. Rodriguez”) is an adult

individual residing in New York County, New York.




                                                 -3-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 4 of 21 PageID #: 4




       17.     Plaintiff Rodriguez was employed by Defendants at Jack's Egg Farm from

approximately March 1, 2017 until on or about March 27, 2020.

                                              Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a food products

supplier, located at 130 44th Street, Brooklyn, NY 11232 under the name “Jack's Egg Farm”.

       19.     Upon information and belief, Jack's Eggs and Other Ingredients LLC (d/b/a Jack's

Egg Farm) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 130 44th Street, Brooklyn,

NY 11232.

       20.     Defendant Jack Neustadt is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Jack Neustadt is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Jack Neustadt

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       21.     Defendant Mordecai Neustadt is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Mordecai Neustadt is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Mordecai Neustadt possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,




                                                  -4-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 5 of 21 PageID #: 5




establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

          22.   Defendants operate a food products supplier located in the Sunset Park neighborhood

of Brooklyn in New York City.

          23.   Individual Defendants, Jack Neustadt and Mordecai Neustadt, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

          24.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          25.   Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

          26.   Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

          27.   In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          28.   Upon information and belief, Individual Defendants Jack Neustadt and Mordecai

Neustadt operate Defendant Corporation as either an alter ego of themselves and/or failed to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:



                                                  -5-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 6 of 21 PageID #: 6




             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       29.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

       30.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

                                          Individual Plaintiffs




                                                   -6-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 7 of 21 PageID #: 7




          31.   Plaintiffs are former employees of Defendants who were employed as a truck driver

and driver's assistant.

          32.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                       Plaintiff Manuel Reynoso

          33.   Plaintiff Reynoso was employed by Defendants from approximately June 1, 2014

until on or about March 27, 2020.

          34.   Defendants employed Plaintiff Reynoso as a truck driver.

          35.   Plaintiff Reynoso’s work duties required neither discretion nor independent

judgment.

          36.   Throughout his employment with Defendants, Plaintiff Reynoso regularly worked in

excess of 40 hours per week.

          37.   From approximately July 2014 until on or about June 30, 2016, Plaintiff Reynoso

worked Mondays through Fridays from approximately 5:30 a.m. until on or about 6:00 p.m. two

days a week, and from approximately 5:30 a.m. until on or about 8:00 p.m. three days a week

(typically 62 to 72 hours per week).

          38.   From approximately July 1, 2016 until on or about March 27, 2020, Plaintiff Reynoso

worked from approximately 5:30 a.m. until on or about 6:00 p.m., Mondays through Fridays

(typically 60 hours per week).

          39.   Throughout his employment, Defendants paid Plaintiff Reynoso his wages in a

combination of check and cash.

          40.   From approximately July 2014 until on or about December 2015, Defendants paid

Plaintiff Reynoso a fixed salary of $800 per week.



                                                  -7-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 8 of 21 PageID #: 8




       41.     From approximately January 2016 until on or about December 2017, Defendants paid

Plaintiff Reynoso a fixed salary of $900 per week.

       42.     From approximately January 2018 until on or about March 2020, Defendants paid

Plaintiff Reynoso a fixed salary of $1000 per week.

       43.     Plaintiff Reynoso’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       44.     For example, Defendants required Plaintiff Reynoso to work an additional 2 hours

past his scheduled departure time two to three times per week, and did not pay him for the additional

time he worked.

       45.     Defendants never granted Plaintiff Reynoso any breaks or meal periods of any kind.

       46.     Plaintiff Reynoso was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       47.     On a number of occasions, Defendants required Plaintiff Reynoso to sign a document,

the contents of which he was not allowed to review in detail.

       48.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Reynoso regarding overtime and wages under the FLSA and NYLL.

       49.     Defendants did not provide Plaintiff Reynoso an accurate statement of wages, as

required by NYLL 195(3).

      50.      Defendants did not give any notice to Plaintiff Reynoso, in English and in Spanish

(Plaintiff Reynoso’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).




                                                  -8-
    Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 9 of 21 PageID #: 9




      51.      Defendants required Plaintiff Reynoso to purchase “tools of the trade” with his own

funds—including traffic tickets.

                                         Plaintiff Luis Rodriguez

       52.     Plaintiff Rodriguez was employed by Defendants from approximately March 1, 2017

until on or about March 27, 2020.

       53.     Defendants employed Plaintiff Rodriguez as a driver's assistant.

       54.     Plaintiff Rodriguez’s work duties required neither discretion nor independent

judgment.

       55.     Throughout his employment with Defendants, Plaintiff Rodriguez regularly worked

in excess of 40 hours per week.

       56.     From approximately March 1, 2017 until on or about March 27, 2020, Plaintiff

Rodriguez worked from approximately 5:30 a.m. until on or about 6:00 p.m., Mondays through

Fridays (typically 60 hours per week).

       57.     Throughout his employment, Defendants paid Plaintiff Rodriguez his wages in cash.

       58.     From approximately March 1, 2017 until on or about March 27, 2020, Defendants

paid Plaintiff Rodriguez a fixed salary of $500 per week.

       59.     Plaintiff Rodriguez’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

       60.     For example, Defendants required Plaintiff Rodriguez to work an additional 2 hours

past his scheduled departure time two to three times per week, and did not pay him for the additional

time he worked.

       61.     Defendants never granted Plaintiff Rodriguez any breaks or meal periods of any kind.




                                                  -9-
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 10 of 21 PageID #: 10




       62.        Plaintiff Rodriguez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       63.        On a number of occasions, Defendants required Plaintiff Rodriguez to sign a

document, the contents of which he was not allowed to review in detail.

       64.        No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Rodriguez regarding overtime and wages under the FLSA and NYLL.

       65.        Defendants did not provide Plaintiff Rodriguez an accurate statement of wages, as

required by NYLL 195(3).

      66.         Defendants did not give any notice to Plaintiff Rodriguez, in English and in Spanish

(Plaintiff Rodriguez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      67.         Defendants required Plaintiff Rodriguez to purchase “tools of the trade” with his own

funds—including a weekly pack of gloves, a few pairs of work boots, and a back-supporting belt.

                                    Defendants’ General Employment Practices

      68.         At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage and overtime compensation as required by federal

and state laws.

      69.         Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked..




                                                   - 10 -
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 11 of 21 PageID #: 11




      70.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      71.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      72.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      73.      On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail.

      74.      Defendants paid Plaintiffs their wages in a combination of check and cash and only

in cash.

      75.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      76.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      77.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      78.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.



                                                 - 11 -
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 12 of 21 PageID #: 12




      79.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      80.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      81.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      82.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been



                                                  - 12 -
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 13 of 21 PageID #: 13




subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      83.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      84.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      85.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      86.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      87.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       88.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      89.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      90.      Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.



                                                 - 13 -
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 14 of 21 PageID #: 14




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      91.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      92.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      93.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      94.      Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      95.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      96.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      97.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      98.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      99.      Plaintiffs were damaged in an amount to be determined at trial.




                                                 - 14 -
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 15 of 21 PageID #: 15




                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      100.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      101.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      102.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      103.     Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      104.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      105.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).




                                                  - 15 -
   Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 16 of 21 PageID #: 16




      106.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      107.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      108.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      109.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      110.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      111.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      112.     Plaintiffs were damaged in an amount to be determined at trial.



                                                 - 16 -
  Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 17 of 21 PageID #: 17




                                    EIGHTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        113.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        114.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        115.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;



                                                   - 17 -
 Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 18 of 21 PageID #: 18




        (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (k)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (l)      Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiffs;

        (m)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable



                                               - 18 -
 Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 19 of 21 PageID #: 19




       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage and overtime compensation shown to be owed

pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       July 7, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs



                                                - 19 -
  Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 20 of 21 PageID #: 20

                 Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                                   Telephone: (212) 317-1200
New York, New York 10165                                                                        Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                                June 6, 2020
 BY ELECTRONIC SIGNATURE



 TO:     Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la demanda como
 uno de los demandantes.)


Name / Nombre:                                    Luis Rodriguez

Legal Representative / Abogado:                   Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                     6 de junio 2020                              ___




                           Certified as a minority-owned business in the State New York                           1
  Case 1:20-cv-03010-BMC Document 1 Filed 07/07/20 Page 21 of 21 PageID #: 21

                 Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                                  Telephone: (212) 317-1200
New York, New York 10165                                                                       Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                               June 3, 2020
 BY ELECTRONIC SIGNATURE



 TO:     Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la demanda como
 uno de los demandantes.)


Name / Nombre:                                   Manuel Reynoso

Legal Representative / Abogado:                  Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                    3 de junio 2020                              ___




                           Certified as a minority-owned business in the State New York                           1
